 1

 2

 3

 4

 5

 6

 7
                     UNITED STATES DISTRICT COURT
 8
                    CENTRAL DISTRICT OF CALIFORNIA
 9

10   BASSAM ABED,                  Case No. 5:17-cv-02234-JGB-SP
11                  Plaintiff,     [PROPOSED] ORDER GRANTING
                                   STIPULATED PROTECTIVE
12            vs.                  ORDER
13   FERRAS MILBES,                Case Filed:   November 1, 2017
14                                 Judge:        Jesus G. Bernal
                    Defendant.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        [PROPOSED] ORDER
                                                   (CASE NO. 5:17-CV-02234))
 1         AFTER FULL CONSIDERATION of the Stipulated Protective Order.
 2         IT IS HEREBY ORDERED THAT
 3         The Stipulated Protective Order submitted by Bassam Abed and Ferras
 4   Milbes shall govern discovery in this action.
 5
           ENTERED this 2nd day of November, 2018.
 6

 7

 8

 9                                                   Sheri Pym
10
                                                     United States Magistrate Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                          [PROPOSED] ORDER
                                               1
                                                                     (CASE NO. 5:17-CV-02234))
